980 F.2d 1513
In the Matter of:  Rodney Dale COSTON and Billie KatherineCoston, Debtors.Rodney Dale COSTON and Billie Katherine Coston, Appellants,v.BANK OF MALVERN, Appellee.
No. 92-4399.
United States Court of Appeals,Fifth Circuit.
Jan. 4, 1993.

Appeal from the United States District Court for the Eastern District of Texas. D.C. DOCKET NUMBER 90-CV-417. JUDGE Robert M. Parker
Josh Henslee, for RODNEY DALE COSTON and BILLIE KATHERINE COSTON, Appellants
Woodrow M. Roark, for BANK OF MALVERN, Appellee
Before Politz, Chief Judge, King, Garwood, Jolly, Higginbotham, Davis, Jones, Smith, Duhe, Wiener, Barksdale, E. Garza, and DeMOSS, Circuit Judges.


1
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC


2
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the Judges in active service having voted in favor of granting a rehearing en banc,


3
IT IS ORDERED that this cause shall be reheard by the Court en banc without oral argument. The Clerk will specify a briefing schedule for the filing of supplemental briefs.